700 S.E.2d 228 (2010)
STATE
v.
Kenneth Wayne MAREADY.
No. 32A08-2.
Supreme Court of North Carolina.
July 23, 2010.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Daniel R. Pollitt, Assistant Appellate Defender, for Kenneth Wayne Maready.
Prior report: ___ N.C.App. ___, 695 S.E.2d 771.
The following order has been entered on the motion filed on the 22nd of July 2010 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 23rd of July 2010."